Continuation Sheet (PTOL-303)

Applicant’s argument filed on 03/05/2021 have been fulling considered but they are not persuasive for the following reasons:
With respect to the rejection of claims 1-17 under 35 USC 112(a), Applicant argues that paragraph 0020 of specification “describes a puzzle that the user must perform to which the brain pattern sequence is related. For example, looking at different elements in a sequence is a puzzle”. And that “"puzzle" can include "logic-based puzzles" and "task-based puzzles". The Examiner is referring more to a "logic-based puzzle" in his remarks whereas the claimed invention is related to a "task-based puzzle". That is, the "puzzle" of the claimed invention requires the user to perform a task in a specific order to "solve" the "task-based puzzle" (i.e., look at the images in a specific order that is your password). 
Thereby, support is provided for a "puzzle".” (Applicant’s response filed on 03/05/2021, pages 3-4)
The examiner respectfully disagrees. The examiner maintains that the corresponding paragraph does not disclose any task being related to “puzzle”. The disclosure also does not describe any “task-based puzzle”. One of ordinary skill in the art would recognize that, “looking at images in a specific order that is your password” is just a different form of typing your password (an alphanumeric string in a specific order) because they both require user to identify a sequence in a specific order, therefore, “looking at images in a specific order that is your password” is not a puzzle in the same way in that a password sequence is not a puzzle.

With respect to Applicant’s argument regarding the prior art rejection, Applicant argues that Hasegawa does not teach or suggest  "matching a brain pattern sequence that is related to a cognitive puzzle with a predetermined password to allow access to a system" because “there is no "sequence" in Hasegawa. There is a specific target. Thus, there is no "task-based puzzle" performed in Hasegawa.” (Applicant’s response filed on 03/05/2021, page 5). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “sequence”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the examiner maintains that, as Hasegawa disclosed in paragraph 0025 that, in authentication using brain waves, “...The authentication device using brain waves may further include a stimulus presentation unit which presents a plurality of stimulus events, and a target presentation unit which indicates which of the plurality of stimulus events is a target, wherein the brain waves obtained by the electroencephalograph may be brain waves related to a cognitive task for selecting the target. The stimulus presentation unit may present stimulus events having different figures, or stimulus events which only differ in position...”, Hasegawa disclosed in paragraph 0060 that stimulus events used for capturing brain activities for authentication may be in the form of “games”, which correspond to a definition of “puzzle”, therefore, the brain activities disclosed by Hasegawa are cognitive tasks, and at least are related to a cognitive puzzle. Hasegawa clearly meets the scope of claimed limitation as currently recited.


/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491